DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered. Claims 13-14, 16-25 are pending with claims 1-12 and 15 cancelled and claims 20-23 withdrawn from consideration.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 20-23 directed to an invention non-elected without traverse.  Accordingly, claims 20-23 have been cancelled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 was filed after the mailing date of the final Office action on 09/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/12/2021, with respect to claims 16, 18 and 19 have been fully considered and are persuasive.  The objections/rejection of claims 16, 18 and 19 has been withdrawn. 
Allowable Subject Matter
Claims 13-14, 16-19, 24 and 25 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763